2021 WI 3

                  SUPREME COURT           OF   WISCONSIN
CASE NO.:              2018AP540-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against Beth M. Bant, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant- Respondent,
                            v.
                       Beth M. Bant,
                                 Respondent- Appellant

                           ATTORNEY BANT REINSTATEMENT PROCEEDINGS
                          Reported at 389 Wis. 2d 446,936 N.W.2d 152
                                PDC No:2019 WI 107 - Published

OPINION FILED:         January 26, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam.
NOT PARTICIPATING:



ATTORNEYS:
                                                                                 2021 WI 3
                                                                      NOTICE
                                                        This opinion is subject to further
                                                        editing and modification.   The final
                                                        version will appear in the bound
                                                        volume of the official reports.
No.     2018AP540-D


STATE OF WISCONSIN                                  :              IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Beth M. Bant, Attorney at Law:

Office of Lawyer Regulation,                                               FILED
              Complainant-Respondent,                                 JAN 26, 2021
      v.                                                                 Sheila T. Reiff
                                                                      Clerk of Supreme Court
Beth M. Bant,

              Respondent-Appellant.




      ATTORNEY reinstatement proceeding.                  Reinstatement granted.



      ¶1      PER   CURIAM.       We   review   a       report     filed    by    Referee
David    A.   Piehler      recommending    that         the   court      reinstate      the

license of Beth M. Bant to practice law in Wisconsin.                           No appeal

has been filed from the referee's report and recommendation.

Accordingly, our review proceeds pursuant to Supreme Court Rule

(SCR) 22.33(3).        Upon careful review of the matter, we adopt the

referee's       findings    and    conclusions      and       agree      that    Attorney

Bant's petition for reinstatement should be granted.                              We also

agree    with    the   referee     that   the   costs         of   the   reinstatement
                                                                     No.     2018AP540-D



proceeding, which are $4,149.29 as of November 24, 2020, should

be paid by Attorney Bant.

      ¶2    Attorney      Bant     was    admitted     to     practice           law     in

Wisconsin in 2013.        Her license to practice law in Wisconsin was

suspended    for    six   months,    effective      January     29,        2020,    as   a

result of two counts of misconduct arising out of her work as an

in-house lawyer for a Wisconsin insurance company.                            Attorney

Bant made false statements and submitted falsified documents to

her employer to obtain reimbursement for expenses she allegedly

incurred in attending a conference that in fact she did not

attend.     She provided falsified documents to her employer when

questioned about the request for expense reimbursements.                           See In

re   Disciplinary     Proceedings        Against    Bant,     2019    WI     107,      389

Wis. 2d 446, 936 N.W.2d 152.

      ¶3    Attorney      Bant      filed       a    petition         seeking          the

reinstatement of her Wisconsin law license on June 16, 2020.

She filed an affidavit in support of her petition.                          The Office

of Lawyer Regulation (OLR) filed a response on August 20, 2020
stating that its investigation did not reveal facts that would

demonstrate Attorney Bant could not meet her burden of proof for

reinstatement.

      ¶4    A hearing was held before the referee on October 6,

2020, in Phillips, Wisconsin.             The only witness at the hearing

was Attorney Bant.

      ¶5    On     November   3,    2020,     the   referee    issued        a     report

concluding that Attorney Bant had satisfied her burden of proof


                                          2
                                                               No.   2018AP540-D



and had met the requirements for reinstatement set forth in

SCR 22.31.

      ¶6     The referee found that Attorney Bant fully complied

with the terms of the order of suspension; she has paid the

costs of the prior proceeding; and she has made restitution of

the payments she fraudulent obtained.             The referee notes that

during her suspension, Attorney Bant has done volunteer work

with 4-H and at community-based residential facilities (CBRF).

She has sewn COVID masks for a CBRF.            She was hired to work on

the U.S. census.

      ¶7     The referee said Attorney Bant credibly testified at

the hearing about the impact that her suspension and related

proceedings have had on her life and her resolve not to repeat

that.      Attorney Bant stated she underwent a six-month period of

introspection after being fired from her job during which she

examined her career choice.            She ultimately decided to pursue

the practice of law in a small town, providing needed legal

services     to    a   rural   area,    which   areas    are     traditionally
underserved.       Attorney Bant testified at the hearing that her

suspension and its surrounding circumstances have given her a

deeper understanding of the Attorney's Oath and the standards

imposed on members of the bar, and she has committed to holding

herself to a high standard of practice.

      ¶8     The referee noted that Attorney Bant provided written

recommendations        from    eight   individuals      who    recommend    her

reinstatement and who opined that her return to the practice of
law   will    be   beneficial    to    her   clients    and    the   community.
                                        3
                                                                 No.    2018AP540-D



Attorney Bant indicated that she plans to manage her practice to

avoid   pressures    that   might     lead    to    ethical      lapses    by    not

practicing in a corporate environment, by carefully screening

clients, and by declining to represent clients who would ask her

to act in an unethical fashion.             She has undergone training in

managing her trust account, and has had her staff take such

training also.      She reconciles her trust account more frequently

than required by the supreme court rules.              Her practice includes

rendering    detailed       closing     statements         for    real      estate

transactions to show how funds pass through her trust account.

She limits handling of funds for elderly clients involved in

Medicaid     planning,      instead        having    her      clients       handle

transactions     themselves.          Attorney      Dale    Onchuck       will   be

available to Attorney Bant as a resource if she is allowed to

resume the practice of law.

    ¶9      The referee found that Attorney Bant's behavior during

the period of her suspension has been exemplary.                  He found that

Attorney Bant has met her burden to show that she is of good
moral character.     The referee went on to say:

    The remaining questions, remedying the causes of the
    misbehavior, protecting the administration of justice
    and the public interest, and the ability of the
    Petitioner to be safely recommended to the legal
    profession, the courts and the public as fit to be
    consulted by and to represent others in matters of
    trust and confidence, and to aid in the administration
    of justice, are interrelated. I don't believe we will
    ever be able to understand or explain the misbehavior
    that led to the court's discipline. It was not
    rational, particularly considering the significant
    financial and emotional cost for Ms. Bant compared to
    the amount involved in the misconduct. While the cost

                                       4
                                                                No.    2018AP540-D


    to Ms. Bant was only learned after the fact, she
    testified credibly that the process of discipline and
    her suspension have impressed upon her the need to
    scrupulously adhere to the rules of professional
    responsibility.    Ms. Bant became visibly emotional
    twice during the hearing while describing the effect
    the discipline has had on her and her family. I find
    those   displays   of   emotion   were   genuine,   and
    demonstrate   remorse, . . ..     She   also   credibly
    testified about her commitment to avoid further
    misconduct. She testified that she would hold herself
    to a high standard in the future. . . .

    Ms. Bant wishes to resume her practice of law in
    Phillips, involving in large measure dealing with the
    elderly, a vulnerable population.   She also plans to
    handle   real   estate  transactions,  which  involve
    handling large sums of money.
    ¶10     The    referee   noted   that    Attorney    Bant   has     indicated

that Attorney Onchuck will be available to consult with her.

The referee said that Attorney Onchuck has had an opportunity to

observe   how     Attorney   Bant    interacts   with    clients       after   her

misconduct but prior to her suspension, and the referee found

Attorney Onchuck's comments helpful and persuasive.                   The referee

noted that the State Bar of Wisconsin has publicized the need

for attorneys in rural areas, and transactional and elder law

attorneys    are    said   to   be   a   particular     need.     The     referee

concluded,

    With her added ethical education through her numerous
    [continuing legal education] credits, with her stated
    commitment to adhere to the highest standards of
    practice, and with the safeguards and policies she
    plans to institute should her license to practice law
    be reinstated, I believe Ms. Bant can safely be
    recommended to the courts and the public as fit to
    practice law as she intends.




                                         5
                                                 No.    2018AP540-D



    ¶11   When we review a referee's report and recommendation,

we will adopt the referee's findings of fact unless they are

clearly erroneous.   Conclusions of law are reviewed de novo.

See In re Disciplinary Proceedings Against Eisenberg, 2004 WI

14, ¶5, 269 Wis. 2d 43, 675 N.W.2d 747.

    ¶12   Supreme Court Rule 22.29(4) provides that a petition

for reinstatement must show all the following:

    (a) The petitioner desires to have the petitioner's
    license reinstated.

    (b) The petitioner has not practiced law during the
    period of suspension or revocation.

    (c) The petitioner has complied fully with the terms
    of the order of suspension or revocation and will
    continue to comply with them until the petitioner's
    license is reinstated.

    (d) The petitioner has maintained competence and
    learning in the law by attendance at identified
    educational activities.

    (e) The petitioner's conduct since the suspension or
    revocation has been exemplary and above reproach.

    (f) The petitioner has a proper understanding of and
    attitude toward the standards that are imposed upon
    members of the bar and will act in conformity with the
    standards.

    (g) The petitioner can safely be recommended to the
    legal profession, the courts and the public as a
    person fit to be consulted by others and to represent
    them and otherwise act in matters of trust and
    confidence and in general to aid in the administration
    of justice as a member of the bar and as an officer of
    the courts.

    (h) The petitioner has fully complied        with    the
    requirements set forth in SCR 22.26.



                                6
                                                                            No.   2018AP540-D


       (j) The petitioner's proposed use of the license if
       reinstated.

       (k) A full description of all of the petitioner's
       business activities during the period of suspension or
       revocation.
       ¶13    Supreme         Court       Rule    22.31(1)(c)         provides     that      an

attorney seeking reinstatement has the burden of demonstrating

all    of    the    above      requirements            by    clear,   satisfactory,         and

convincing evidence.             Supreme Court Rule 22.31(1) also provides

that   an     attorney        seeking      reinstatement          must     show   by    clear,
satisfactory, and convincing evidence that he or she has the

moral character to practice law; that his or her resumption of

the    practice          of    law        will        not    be   detrimental          to   the

administration of justice or subversive to the public interest;

and that he or she has complied with SCR 22.26 and the terms of

the underlying disciplinary order.                           See SCR 22.31(1)(a), (b),

and (d).

       ¶14    Upon review of the record, we agree that Attorney Bant

has established by clear, satisfactory, and convincing evidence

that    she        has    satisfied         all        the    criteria      necessary       for

reinstatement.           Accordingly, we adopt the referee's findings of

fact    and    conclusions           of    law        and    we   accept    the   referee's

recommendation to reinstate Attorney Bant's license to practice

law in Wisconsin.              As is our usual custom, we also find it

appropriate to assess the full costs of the proceeding, which

are $4,149.29 against Attorney Bant.




                                                  7
                                                 No.   2018AP540-D



    ¶15   IT IS ORDERED that the license of Beth M. Bant to

practice law in Wisconsin is reinstated, effective the date of

this order.

    ¶16   IT IS FURTHER ORDERED that within 60 days of the date

of this order, Beth M. Bant shall pay to the Office of Lawyer

Regulation the costs of this proceeding, which are $4,149.29 as

of November 24, 2020.




                               8
    No.   2018AP540-D




1